 

Exhibit 10.59

 

Promissory Note

 

$34,000,000.00 September 28, 2012

 

FOR VALUE RECEIVED, Waterton Lansbrook Venture, L.L.C., a Delaware limited
liability company ("Borrower"), hereby promises to pay to the order of Bank of
America, N.A., a national banking association (together with any and all of its
successors and assigns and/or any other holder of this Note, "Lender"), without
offset, in immediately available funds in lawful money of the United States of
America, at 135 South LaSalle, Suite 630, Chicago, Illinois 60603, the principal
sum of Thirty-Four Million and No/100 Dollars ($34,000,000.00) (or the unpaid
balance of all principal advanced against this Note, if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided. Any capitalized term used herein and
not otherwise defined shall have the meaning given to it in the Term Loan
Agreement by and between Borrower and Lender of even date herewith.

 

Section 1.             Payment Schedule and Maturity Date. Prior to maturity,
accrued and unpaid interest shall be due and payable in arrears on the tenth
(10th) day of each month (each, a "Payment Date") commencing on October 10,
2012. The entire principal balance of this Note then unpaid, together with all
accrued and unpaid interest and all other amounts payable hereunder and under
the other Loan Documents (as hereinafter defined), shall be due and payable in
full on September 28, 2015 (the "Maturity Date"), the final maturity of this
Note.

 

Section 1A          Extension Options. Lender shall grant a request by Borrower
A) to extend the Maturity Date of this Note to September 28, 2016 (the "First
Extended Maturity Date"), with this option being referred to herein as the
"First Extension Option" and B) to extend the First Extended Maturity Date of
this Note to September 28, 2017 (the "Second Extended Maturity Date"), with this
option being referred to herein as the "Second Extension Option", upon and
subject to the following terms and conditions:

 

(a)           Basic Conditions. Unless otherwise agreed by Lender in writing:

 

(i)          Borrower shall request the extension, if at all, by written notice
to Lender not more than one hundred and twenty (120) days, and not less than
sixty (60) days, prior to the Maturity Date.

 

(ii)         At the time of the request, and at the time of the extension, there
shall not exist any Event of Default, nor any condition or state of facts which
after notice and/or lapse of time would constitute an Event of Default.

 

(iii)        Financial statements and other information as may be required under
the Loan Documents regarding Borrower, Guarantor and the Property, shall have
been submitted promptly to Lender, and there shall not have occurred, in the
opinion of Lender, any material adverse change in the business or financial
condition of Borrower or Guarantor in the Property or in any other state of
facts submitted to Lender in connection with the Loan Documents, from that which
existed on the date of this Note.

 

(iv)        Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Lender in connection .with the
proposed extension (pre- and post-closing), including appraisal fees, and
reasonable attorneys' fees actually incurred by Lender; all such costs and
expenses incurred up to the time of Lender's written agreement to the extension
shall be due and payable prior to Lender's execution of that agreement (or if
the proposed extension does not become effective, then within ten (10) days of
demand by Lender), and any future failure to pay such amounts shall constitute a
default under the Loan Documents.

 

 

 

 

(v)         All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.

 

(vii)       Not later than the Maturity Date, (A) the extension shall have been
documented to Lender's satisfaction by Borrower, Guarantor, Lender, (such any
permitted subordinate lienholders and permanent lenders. (if any)); (B) Lender
shall have been provided with an updated title report and appropriate title
insurance endorsements shall have been issued as required by Lender; and (C)
Borrower shall have paid to Lender a non- refundable extension fee in an amount
equal to two-tenths percent (0.20%) of the sum of the outstanding principal
balance of the Note plus the undisbursed committed amount of the Loan.

 

(viii)      At the time of such extension, the Property shall have a
Loan-to-Value Ratio of less than or equal to sixty-five percent (65%).
"Loan-to-Value Ratio" means the total outstanding principal balance of the Loan
divided by the appraised "As-Is" value of the Property. The appraised "As-Is"
value of the Property shall be based upon an appraisal prepared by a third-party
appraiser acceptable to, and engaged directly by, Lender. The appraisal shall be
satisfactory to Lender in all respects, as reviewed, adjusted and approved by
Lender.

 

(ix)         As of any Determination Date occurring less than thirty (30) days
prior to such extension, Borrower shall satisfy a Debt Yield (as hereinafter
defined) of at least ten percent (10%). As used herein, "Debt Yield" means, as
of any Determination Date, for the applicable Calculation Period the ratio, as
determined by Lender, of Net Operating Income to the outstanding principal
balance of the Loan. "Calculation Period" means the most recently completed
three (3) calendar month period as of the Determination Date for which
information is required to calculate the Debt Yield is available.

 

(x)          In the case of the Second Extension Option, the Maturity Date has
previously been extended to the First Extended Maturity Date in accordance with
this Section.

 

If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.

 

(b)          Changes in Loan Terms. All terms and conditions of the Loan
Documents shall continue to apply to the extended term except to the extent
changed as indicated below (such changes to be effective on and after the
original Maturity Date, if the extension becomes effective as provided herein):

 

(i)          Amortization Payments During Extension Terms. In the event Borrower
exercises either of the extension options described in this Section IA, Borrower
shall thereafter make repayments of principal on the Loan in an amount equal to
$32,750.00 on each Payment Date.

 

(ii)         Definition of Maturity Date. The Maturity Date shall mean the First
Extended Maturity Date or Second Extended Maturity Date, as applicable.

 

Section 2.            Security; Loan Documents. The security for this Note
includes a Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
(as the same may from time to time be amended, restated, modified or
supplemented, the "Mortgage") of even date herewith from Borrower to Lender,
conveying and encumbering certain real and personal property more particularly
described therein (the "Property"). This Note, the Mortgage, the Term Loan
Agreement between Borrower and Lender of even date herewith (as the same may
from time to time be amended, restated, modified or supplemented, the "Loan
Agreement") and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced by this Note (the "Loan"), as the
same may from time to time be amended, restated, modified or supplemented, are
herein sometimes called individually a "Loan Document" and together the "Loan
Documents."

 

 

 

 

Section 3.             Interest Rate.

 

(a)           BBA LIBOR Daily Floating Rate. The unpaid principal balance of
this Note from day to day outstanding which is not past due, shall bear interest
at a fluctuating rate of interest per annum equal to the BBA LIBOR Daily
Floating Rate for that day plus two hundred forty (240) basis points per annum
(the "Floating Rate"). The "BBA LIBOR Daily Floating Rate" shall mean a
fluctuating rate of interest per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Lender from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Lender's sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. A "London Banking Day" is a day on which banks in London are open for
business and dealing in offshore dollars. Interest shall be computed for the
actual number of days which have elapsed, on the basis of a 360-day year.

 

(b)           Alternative Rates. Lender may notify Borrower if the BBA LIBOR
Daily Floating Rate is not available for any reason, or if Lender determines
that no adequate basis exists for determining the BBA LIBOR Daily Floating Rate,
or that the BBA LIBOR Daily Floating Rate will not adequately and fairly reflect
the cost to Lender of funding the Loan, or that any applicable Law or regulation
or compliance therewith by Lender prohibits or restricts or makes impossible the
charging of interest based on the BBA LIBOR Daily Floating Rate. If Lender so
notifies Borrower, then interest shall accrue and be payable on the unpaid
principal balance of this Note at a fluctuating rate of interest equal to the
Prime Rate of Lender plus one hundred (100) basis points per annum, from the
date of such notification by Lender until Lender notifies Borrower that the
circumstances giving rise to such suspension no longer exist, or until the
Maturity Date of this Note (whether by acceleration, declaration, extension or
otherwise), whichever is earlier to occur. The term "Prime Rate" means, on any
day, the rate of interest per annum then most recently established by Lender as
its "prime rate." Any such rate is a general reference rate of interest, may not
be related to any other rate, and may not be the lowest or best rate actually
charged by Lender to any customer or a favored rate and may not correspond with
future increases or decreases in interest rates charged by other lenders or
market rates in general, and Lender may make various business or other loans at
rates of interest having no relationship to such rate. Any change in the Prime
Rate shall take effect at the opening of business on the day specified in the
public announcement of a change in Lender's Prime Rate. If Lender (including any
subsequent holder of this Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

 

(c)           Default Rate. During an Event of Default, the Lender, in the
Lender's sole discretion and without notice or demand, may raise the rate of
interest accruing on the outstanding principal balance of this Note by five
hundred (500) basis points above the rate of interest otherwise applicable
("Default Rate"), independent of whether the Lender elects to accelerate the
outstanding principal balance of this Note.

 

Section 4.            Prepayment. Borrower may prepay the principal balance of
this Note, in full at any time or in part from time to time, without fee,
premium or penalty, provided that: (a) Lender shall have actually received from
Borrower prior written notice of (i) Borrower's intent to prepay, (ii) the
amount of principal which will be prepaid (the "Prepaid Principal"), and (iii)
the date on which the prepayment will be made; (b) each prepayment shall be in
the amount of $1,000 or a larger integral multiple of $1,000 (unless the
prepayment retires the outstanding balance of this Note in full); and (c) each
prepayment shall be in the amount of 100% of the Prepaid Principal. If this Note
is prepaid in full, any commitment of Lender for further advances shall
automatically terminate.

 

Section 5.             Late Charges. If Borrower shall fail to make any payment
under the terms of this Note (other than the payment due at maturity or any
anticipated payment of Prepaid Principal) within fifteen (15) days after the
date such payment is due, Borrower shall pay to Lender on demand a late charge
equal to four percent (4%) of the amount of such payment Such fifteen (1S) day
period shall not be construed as in any way extending the due date of any
payment. The late charge is imposed for the purpose of defraying the expenses of
Lender incident to handling such delinquent payment. This charge shall be in
addition to, and not in lieu of, any other amount that Lender may be entitled to
receive or action that Lender may be authorized to take as a result of such late
payment.

 

 

 



 

Section 6.             Certain Provisions Regarding Payments. All payments made
under this Note shall be applied, to the extent thereof, to late charges, to
accrued but unpaid interest that is currently due and payable, to unpaid
principal, and to any other sums due and unpaid to Lender under the Loan
Documents, in such manner and order as Lender may elect in its sole discretion,
any instructions from Borrower or anyone else to the contrary notwithstanding.
Remittances shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and shall be accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Lender of any
payment in an amount less than the amount then due on any indebtedness shall be
deemed an acceptance on account only, notwithstanding any notation on or
accompanying such partial payment to the contrary, and shall not in any way (a)
waive or excuse the existence of an Event of Default (as hereinafter defined),
(b) waive, impair or extinguish any right or remedy available to Lender
hereunder or under the other Loan Documents, or (c) waive the requirement of
punctual payment and performance or constitute a novation in any respect.
Payments received after 2:00 p.m. central time shall be deemed to be received
on, and shall be posted as of, the following Business Day. Whenever any payment
under this Note or any other Loan Document falls due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day.

 

Section 7.             Events of Default. The occurrence of any one or more of
the following shall constitute an "Event of Default" under this Note:

 

(a)           Except for the failure to make a payment of Prepaid Principal,
Borrower fails to pay within five (5) business days of the due date any amounts
payable by Borrower to Lender under the terms of this Note.

 

(b)           Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept, subject to any applicable grace or cure
period.

 

(c)          An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note (subject to any applicable grace or cure
period).

 

Section 8.             Remedies. During an Event of Default, Lender may exercise
any one or more of the following rights, powers and remedies:

 

(a)           Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.

 

(b)           Lender may set off the amount due against any and all accounts,
credits, money, securities or other property now or hereafter on deposit with,
held by or in the possession of Lender to the credit or for the account of
B0tTower, without notice to or the consent of Borrower.

 

(c)           Lender may exercise any of its other rights, powers and remedies
under the Loan Documents or at law or in equity.

  

Section 9.             Remedies Cumulative. All of the rights and remedies of
Lender under this Note and the other Loan Documents are cumulative of each other
and of any and all other rights at law or in equity, and the exercise by Lender
of any one or more of such rights and remedies shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights and
remedies. No single or partial exercise of any right or remedy shall exhaust it
or preclude any other or further exercise thereof, and every right and remedy
may be exercised at any time and from time to time. No failure by Lender to
exercise, nor delay in exercising, any right or remedy shall operate as a waiver
of such right or remedy or as a waiver of any Event of Default.

 

 

 



 

Section 10.           Costs and Expenses of Enforcement. Borrower agrees to pay
to Lender on demand all costs and expenses incurred by Lender in seeking to
collect this Note or to enforce any of Lender's rights and remedies under the
Loan Documents, including court costs and reasonable attorneys' fees and
expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.

 

Section 11.           Service of Process. Borrower hereby consents to process
being served in any suit, action, or proceeding instituted in connection with
this Note by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower and (b) serving a copy thereof
upon Erin Ankin, c/o Waterton Residential, 30 South Wacker Drive, #3600,
Chicago, Illinois 60606, the agent hereby designated and appointed by Borrower
as Borrower's agent for service of process. Borrower irrevocably agrees that
such service shall be deemed to be service of process upon Borrower in any such
suit, action, or proceeding. Nothing in this Note shall affect the right of
Lender to serve process in any manner otherwise permitted by law and nothing in
this Note will limit the right of Lender otherwise to bring proceedings against
Borrower in the courts of any jurisdiction or jurisdictions of the State,
subject to any provision or agreement for arbitration or dispute resolution set
forth in the Loan Agreement.

 

Section 12.           Heirs, Successors and Assigns. The terms of this Note and
of the other Loan Documents shall bind and inure to the benefit of the heirs,
devisees, representatives, successors and assigns of the parties. The foregoing
sentence shall not be construed to permit Borrower to assign the Loan except as
otherwise permitted under the Loan Documents.

 

Section 13.           General Provisions. Time is of the essence with respect to
Borrower's obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to a11y of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the State; (f) waive the benefit of all
homestead and similar exemptions as to this Note; (g) agree that their liability
under this Note shall not be affected or impaired by any determination that any
title, security interest or lien taken by Lender to secure this Note is invalid
or unperfected; and (h) hereby subordinate to the Loan and the Loan Documents
any and all rights against Borrower and any security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full. A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances. This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought. Captions and headings in this Note are for convenience
only and shall be disregarded in construing it. This Note and its validity,
enforcement and interpretation shall be governed by the laws of the State of
Illinois (without regard to-any principles of conflicts of laws) and applicable
United States federal law. Whenever a time of day is referred to herein, unless
otherwise specified such time shall be the local time of the place where payment
of this Note is to be made. The term "Business Day" shall mean a day on which
Lender is open for the conduct of substantially all of its banking business at
its office in the city in which this Note is payable (excluding Saturdays and
Sundays). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Loan Agreement. The words "include" and
"including" shall be interpreted as if followed by the words ''without
limitation."

 

 

 

  

Section 14.         Notices. Any notice, request, or demand to or upon Borrower
or Lender shall be deemed to have been properly given or made when delivered in
accordance with the terms of the Loan Agreement regarding notices.

 

Section 15.         No Usury. It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with applicable state law
or applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender's exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender's
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Mortgage, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. AH sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.

 

Section 16.         Disputes. Disputes under this Note are subject to the forum
and waiver of jury trial provisions as set forth in the Loan Agreement.

 

[Remainder of page left intentionally blank]

 

 

 

  

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.

 

BORROWER:

 

WATERTON LANSBROOK VENTURE, L.L.C., a Delaware limited liability company

 

  By: WRPV XI Lansbrook Tampa, L.L.C., a Delaware limited liability company, as
manager           By: Waterton Venture XI Holdings, L.L.C., a Delaware limited
liability company, as manager               By: Waterton Residential Property
Venture XI, L.P., a Delaware limited partnership, as a manager                
By: Waterton Residential Property Venture XI (PF-1), L.P., a Delaware limited
partnership, as a manager                   By: Waterton Venture XI GP, L.L.C.,
a Delaware limited liability company, as general partner                      
By: Waterton Associates  L.L.C.,  an  Illinois  limited  liability company, as
sole member                           By: /s/ Marc Swerdlow               Marc
Swerdlow, President  

 

[SEAL]

 

 



 

 

